EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine Shultz on January 4, 2022.

The application has been amended as follows: 
In claim 36, line 10, “an upper” has been deleted and “the second” inserted therefor.
Claim 43 has been canceled.
In claim 47, line 4, “fixed to the inner circumference of the noise mitigation screen and” has been deleted.
In claim 47, line 5, “a” has been deleted and “the” inserted therefor.
In claim 49, line 2, “one” has been deleted and “two” inserted therefor.
In claim 49, line 3, the first instance of “cylinder” has been deleted and “cylinders” inserted therefor.
In claim 49, line 3, “one hydraulic cylinder” has been deleted and “two hydraulic cylinders” inserted therefor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




/S.N.L./Examiner, Art Unit 3678